      Case 3:20-cv-05702-LC-EMT Document 30 Filed 04/27/21 Page 1 of 2



                                                                         Page 1 of 2

                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

RICHARD MICHAEL ANTHONY LEE,
    Petitioner,

vs.                                           Case No.: 3:20cv5702/LAC/EMT

MARK INCH,
     Respondent.
___________________________________/

                                      ORDER

      The chief magistrate judge issued a Report and Recommendation on March

17, 2021 (ECF No. 26). The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). I have made a de novo determination of

the timely filed objections (ECF No 29).

      Having considered the Report and Recommendation and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

26) is adopted and incorporated by reference in this order.

      2.     The Second Amended Petition (ECF No. 21) is DISMISSED for lack

of jurisdiction, pursuant to 28 U.S.C. § 2244(b).
       Case 3:20-cv-05702-LC-EMT Document 30 Filed 04/27/21 Page 2 of 2


                                                                        Page of 2

       3.     A certificate of appealability is DENIED.

       4.     The clerk of court is directed to enter judgment in accordance with

this order and close the case.

       DONE AND ORDERED this 27th day of April, 2021.



                                   s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv5702/LAC/EMT
